--------------------------------------------------------------------------------

Exhibit 10.1
EXECUTION

PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered in on this the
20th day of  June, 2011, by and among Eagle Ford Oil & Gas Corp., a Nevada
corporation (“Buyer” or “Eagle Ford”), and  TDLOG, LLC, a Texas limited
liability company (“TDLOG”), Driftwood Resources, LLC, a Texas limited liability
company (“Driftwood”), and Pierre Vorster, an individual resident in Pretoria,
South Africa (“Vorster” and TDLOG, Driftwood and Vorster being sometimes
collectively as the “Sellers” or individually as a “Seller”).  Sandstone Energy,
L.L.C., a Texas limited liability company (the “Company”) executes this
Agreement to indicate its agreement to be bound by the obligations,
representations and warranties of the Agreement to the same extent as the
Sellers..
 
BACKGROUND


A.            Sellers are the owners of all of the membership interests in the
Company, the Company being engaged in the oil and gas exploration and production
business;


B.             Buyer desires to acquire, and Sellers desire to sell, all of the
membership interests in the Company, in exchange solely for voting stock of
Buyer; and


C.             The parties intend that the transactions contemplated by this
Agreement (the “Acquisition”) shall be treated for United States federal income
tax purposes as a transfer to a controlled corporation within the meaning of
Section 351 of the Code.


ARTICLE I
DEFINITIONS


1.01          Defined Terms. As used in this Agreement, the following terms
shall have the meanings ascribed to them below:


(i)             “Affiliate” of a person shall mean (i) a person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the first-mentioned person and (ii) an
“associate,” as that term is defined in Rule 12b-2 promulgated under the
Exchange Act.


(ii)            “Ancillary Documents” shall mean each agreement, instrument and
document (other than this Agreement) executed or to be executed by Sellers,
Buyer or their respective members or shareholders in connection with the
consummation of the transactions contemplated hereby.


(iii)           “Applicable Law” shall mean any statute, law, rule or regulation
or any judgment, order, writ, injunction or decree of any Governmental Authority
to which a specified person or property is subject.


(iv)           “Acquisition Shares” shall have the meaning set forth in Section
2.02.

 
Page 1 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(v)            “Assets” shall mean all of the assets, properties and rights of
the Company, whether such assets, properties and rights are tangible or
intangible, of every kind, nature and description wherever situated, including,
without limitation, all of the assets, properties and rights owned by the
Company on the Closing Date.


(vi)           “Business” shall mean the oil and gas exploration and production
business of the Company, including all of the Oil and Gas Interests of the
Company.


(vii)          “Closing” shall mean the consummation of the acquisition of the
Company Membership Interests for the Acquisition Shares (as such term is defined
in Section 2.03).


(viii)         “Closing Date” shall mean the date on which the Closing occurs.


(ix)           “Code” shall mean the Internal Revenue Code of 1986, as amended.


(x)            “Company” means Sandstone Energy, L.L.C., a Texas limited
liability company.


(xi)           “Company Membership Interests” shall mean all of the ownership
interests in the Company, as described in the Company Agreement of the Company,
as amended to date.


(xii)          “Contract” shall mean, when such term is capitalized herein,
written or oral agreements, commitments or arrangements of the Company.


(xiii)         “Control” (including the terms “controlling,” “controlled by” and
“under common control with”) shall mean the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
person, whether through ownership of voting securities, by contract, or
otherwise.


(xiv)         “Encumbrances” shall mean any material liens, charges, pledges,
options, mortgages, deeds of trust, security interests, claims, restrictions
(whether on voting, sale, transfer, disposition or otherwise), easements and
other encumbrances of every type and description, whether imposed by law,
agreement, understanding or otherwise.


(xv)          “Environmental Law” shall mean any and all laws, statutes,
ordinances, rules, regulations, notices, orders or determinations of any tribal
authority or other Governmental Authority pertaining to health or the
environment, including, without limitation, the Clean Air Act, as amended: the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), as amended; the Federal Water Pollution Control Act, as amended; the
Occupational Safety and Health Act of 1970, as amended; the Resource
Conservation, and Recovery Act of 1976 (“RCRA”), as amended; the Safe Drinking
Water Act, as amended; the Toxic Substances Control Act, as amended; the
Hazardous & Solid Waste Amendments Act of 1984, as amended; the Superfund
Amendments and Reauthorization Act of 1986, as amended; the Hazardous Materials
Transportation Act, as amended; any state laws pertaining to the handling of oil
and gas exploration or production wastes or the use, maintenance and closure of
pits and impoundments; and any other environmental conservation or protection
laws. As used in this Agreement with respect to Environmental Law, “hazardous
substance” and “release” (or “threatened release”) have the meanings specified
in CERCLA, and the terms “solid waste” and “disposal” (or “disposed”) have the
meanings specified in RCRA; provided, however, that (A) to the extent the laws
of the jurisdiction wherein any assets are located establish a meaning for
“hazardous substance,” “release,” “solid waste” or “disposal” that is broader
than that specified in either CERCLA or RCRA, such broader meaning shall apply
and (B) the terms “hazardous substance” and “solid waste” shall include all oil
and gas exploration and production wastes that may present an endangerment to
public health or welfare or the environment, even if such wastes are
specifically exempt from classification as hazardous substances or solid wastes
pursuant to CERCLA or RCRA or the state analogues to those statutes.

 
Page 2 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(xvi)         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.


(xvii)        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.


(xviii)       “Fully Diluted Basis” shall mean after the hypothetical conversion
of all outstanding convertible securities (including but not limited to its
Series D Shares, as defined below), exercise of outstanding options or warrants
and any other common stock equivalents or other securities into Buyer Common
Stock.


(xix)          “Good, Marketable and Defensible Title” shall mean title in and
to the Oil and Gas Interests that, except for any permitted Encumbrances, and
that to Sellers’ knowledge:


(a)           Is free and clear of all defects, burdens and liens;


(b)            In the case of each Oil and Gas Interest, (A) is filed, recorded
or otherwise referenced of record in the records of the applicable county in a
manner which under applicable local law constitutes imputed notice of such Oil
and Gas Interest to third parties acquiring an interest in or an encumbrance
against such Oil and Gas Interest, or (1) in the case of federal leases, in the
records of the applicable office of the Bureau of Land Management, (2) in the
case of Indian leases and mineral development agreements, in the applicable
office of the Bureau of Indian Affairs or applicable tribal records, or (3) in
the case of state leases, in the records of the applicable state land office,
but only to the extent the records referenced in (1), (2) and (3) above
constitute imputed notice under applicable local law to third parties acquiring
an interest in or an encumbrance against such leases, or (B) is assignable to
the Company out of an interest of record (as provided in clause (A) above), but
only to the extent that all conditions required to earn an enforceable right to
such assignment have been satisfied and the record owner of such interest is
ready, willing and able to make such assignment;


(c)            In the case of each Oil and Gas Interest set forth in the reserve
reports of Sellers that entitles Sellers to receive and retain, without
reduction, suspension or termination and after deduction of all applicable
royalties, overriding royalties, production payments or other burdens payable
out of production, not less than the percentage set forth in the reserve reports
as the Company’s “Net Revenue Interest” of all Hydrocarbons produced, saved and
marketed from such Oil and Gas Interest, through the productive life of such Oil
and Gas Interest, except for changes or adjustments in such “Net Revenue
Interest” after the date hereof and in compliance with Sellers’ covenants and
agreement under this Agreement that result from the establishment of new units,
changes in existing units (or the participating areas therein), the entry into
of new pooling or unitization agreements, or an election not to participate in
an operation under a joint operating agreement or a unit agreement; and

 
Page 3 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(d)           In the case of each Oil and Gas Interest set forth in the reserve
report of the Company that obligates the Company to bear not greater than the
percentage set forth in the reserve report as the Company’s.


(xx)           “Governmental Authority” shall mean any court or tribunal in any
jurisdiction (domestic or foreign) or any public, governmental, or regulatory
body, agency, department, commission, board, bureau or other authority or
instrumentality (domestic or foreign, federal or state).


(xxi)          “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended.


(xxii)         “Hydrocarbons” shall mean oil, condensate, gas, casinghead gas
and other liquid or gaseous Hydrocarbons.


(xxiii)        “Hydrocarbon Agreement” shall mean any of the Hydrocarbon Sales
Agreements and Hydrocarbon Purchase Agreements.


(xxiv)        “Hydrocarbon Purchase Agreement” shall mean any material sales
agreement, purchase contract, or marketing agreement that is currently in effect
and under which the Company is a buyer of Hydrocarbons for resale (other than
purchase agreements entered into in the ordinary course of business with a term
of three months or less, terminable without penalty on 30 days’ notice or less,
which provide for a price not greater than the market value price that would be
paid pursuant to an arm’s-length contract for the same term with an unaffiliated
third-party Sellers, and which do not obligate Sellers to take any specified
quantity of Hydrocarbons or to pay for any deficiencies in quantities of
Hydrocarbons not taken).


(xxv)        “Hydrocarbon Sales Agreement” shall mean any material sales
agreement, purchase contract, or marketing agreement that is currently in effect
and under which the Company is a seller of Hydrocarbons (other than “spot” sales
agreements entered into in the ordinary course of business with a term of three
months or less, terminable without penalty on 30 days` notice or less, and which
provide for a price not less than the market value price that would be received
pursuant to an arm’s- length contract for the same term with an unaffiliated
third party purchaser).


(xxvi)       “IRS” shall mean the Internal Revenue Service.


(xxvii)      “Knowledge” as used with respect to a Person (including references
to such Person being aware of a particular matter) shall mean those facts that
are actually known by the chief executive officer, president, chief financial
officer, or any senior executive or other vice president of such Person without
any inquiry or investigation.

 
Page 4 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(xxviii)     “Material Adverse Change” shall mean with respect to any Person,
any adverse change or adverse condition in or relating to the financial
condition, of such Person and its subsidiaries that is material to such Person
and its subsidiaries taken as a whole.


(xxix)        “Material Contract” shall mean, as relates to the Company, (i) oil
and gas leases, (ii) operating agreements relating to such leases, and (iii)
Contracts relating to the Business and involving a total commitment by or to any
party thereto of at least $10,000 on an annual basis and which cannot be
terminated by the Company with notice of ninety (90) days or less without
penalty to the Company.


(xxx)         “Oil and Gas Interests” shall mean: (i) direct and indirect
interests in and rights with respect to oil, gas, mineral and related properties
and assets of any kind and nature, direct or indirect, including, without
limitation, working, royalty and overriding royalty interests, mineral
interests, leasehold interests, production payments, operating rights, net
profits interests, other non-working interests and non-operating interests; (ii)
interests in and rights with respect to Hydrocarbons and other minerals or
revenues therefrom and contracts in connection therewith and claims and rights
thereto (including oil and gas leases, operating agreements, unitization and
pooling agreements and orders, division orders, transfer orders, mineral deeds,
royalty deeds, oil and gas sales, exchange and processing contracts and
agreements and, in each case, interests thereunder), surface interests, fee
interests, reversionary interests, reservations and concessions; (iii)
easements, rights of way, licenses, permits, leases, and other interests
associated with, appurtenant to, or necessary for the operation of any of the
foregoing; and (iv) interests in equipment and machinery (including well
equipment and machinery), oil and gas production, gathering, transmission,
compression, treating, processing and storage facilities (including tanks, tank
batteries, pipelines and gathering systems), pumps, water plants, electric
plants, gasoline and gas processing plants, refineries and other tangible
personal property and fixtures associated with, appurtenant to, or necessary for
the operation of any of the foregoing.


(xxxi)        “Ordinary Course of Business” shall mean an action taken by a
Person if:


(a)           Such action is taken in the ordinary course of the normal
day-to-day operations of such Person and is consistent with past practices of
such Person;


(b)           Such action is not required to be authorized by the Board of
Directors of such Person and is not required to be specifically authorized by
the shareholders, if any, of such Person; and


(c)           Such action is similar in nature and magnitude to actions
customarily taken, without any authorization by the Board of Directors, in the
ordinary course of the normal day-to-day operations of other Persons that are in
the same line of business as such Person.

 
Page 5 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(xxxii)       “Person” shall mean any individual, corporation, partnership,
joint venture, association, joint-stock company, trust, enterprise, limited
liability company, unincorporated organization or Governmental Authority.


(xxxiii)      “Proceedings” shall mean all proceedings, actions, claims, suits,
investigations and inquiries by or before any arbitrator or Governmental
Authority.


(xxxiv)      “Reasonable Best Efforts” shall mean a party’s best efforts in
accordance with reasonable commercial practice and without the incurrence of
unreasonable expense.


(xxxv)       “SEC” shall mean the United States Securities and Exchange
Commission.


(xxxvi)      “Subsidiary” shall mean an entity in which fifty percent (50%) or
more of its outstanding equity securities or interests are owned by the Company.


(xxxvii)     “Tax” shall mean any income taxes or similar assessments or any
sales, excise, occupation, use, ad valorem, property, production, severance,
transportation, employment, payroll, franchise or other tax imposed by any
United States federal, state or local (or any foreign or provincial) taxing
authority, including any interest, penalties or additions attributable thereto.


(xxxviii)    “Tax Return” shall mean any return or report, including any related
or supporting information, with respect to Taxes.


(xxxix)       “Securities Act” shall mean the Securities Act of 1933, as
amended.


(xl)            “Working Interest” of the costs and expenses relating to the
maintenance, development and operation of such Oil and Gas Interest (including
the plugging and abandonment and site restoration with respect to all existing
and future wells located thereon or attributable thereto), through plugging,
abandonment and salvage of all wells and related lease facilities located on
such Oil and Gas Interest or lands pooled, unitized or otherwise combined
therewith, except for changes or adjustments in such “Working Interest” after
the date hereof and in compliance with Sellers’ covenants and agreement under
this Agreement that result from the establishment of new units, changes in
existing units (or the participating areas therein), the entry into of new
pooling or unitization agreements, or an election by a third party not to
participate in an operation under a joint operating agreement or a unit
agreement;


(c)           In the case of each Oil and Gas Interest, reflects that all
royalties, rentals, Pugh clause payments, shut in gas payments and other
payments due with respect to such Oil and Gas Interest have been properly and
timely paid, except for payments held in suspense for title or other reasons
which are customary in the industry and which will not result in grounds for
cancellation of the Company’s rights in such Oil and Gas Interest; and


(c)           Reflects that all consents to assignment, notices of assignment or
preferential purchase rights which are applicable to or must be complied with in
connection with the transaction contemplated by this Agreement, have been
obtained and complied with to the extent the failure to obtain or comply with
the same could render this transaction or any such prior sale, assignment or
transfer (or any right or interest affected thereby) void or voidable or could
result in the Company incurring any liability or loss of title.

 
Page 6 of 32

--------------------------------------------------------------------------------

 
EXECUTION

ARTICLE II
PURCHASE OF SELLERS’ MEMBERSHIP INTERESTS FOR STOCK
 
2.01 Purchase of Company Membership Interests. Subject to the terms and
conditions specified in this Agreement, Sellers hereby sell, convey, transfer,
assign and deliver to Buyer, and Buyer hereby purchases from Sellers on the
Closing Date, all of the Company Membership Interests, as set forth on Schedule
2.01 in exchange for the shares of Buyer Common Stock described in Section 2.02.


2.02 Acquisition Consideration. As consideration for the sale of the Company
Membership Interests to Buyer, Buyer shall immediately issue and deliver to
Sellers that number of shares (rounded upward to the nearest whole share)
of  Buyer’s voting common stock, par value $0.001 per share (the “Buyer Common
Stock”), such that at and immediately after the Closing the  Sellers’ Shares
will have 82% of the issued and outstanding shares of Buyer Common Stock
determined on a Fully Diluted Basis (collectively the  “Acquisition  Shares”),
the number of Acquisition Shares to be issued to each of the Sellers to be in
the relative percentages set forth on Schedule 2.01. The issuance and delivery
of the Acquisition Shares is intended to be exempt from the registration
requirements of the Securities Act pursuant to 4(2) thereof and Rule 506 of
Regulation D promulgated thereunder; and exempt from the registration or
qualification requirements of any applicable state securities laws. As a result,
the Acquisition Shares may not be offered, sold, or transferred by the holder
thereof until either a registration statement under the Securities Act or
applicable state securities laws shall have become effective with regard
thereto, or an exemption under the Securities Act and applicable state
securities laws is available with respect to any proposed offer, sale or
transfer.


2.03 Closing. The signing of this Agreement and the closing (“Closing”) shall
take place at the offices of Boyer Jacobs Short, Nine Greenway Plaza, #3100,
Houston, Texas immediately following the signing of this Agreement by all
parties (the “Closing Date”). The execution of this Agreement and all Closing
transactions shall be deemed to have occurred simultaneously.


2.04 Post Closing Conditional Adjustment of Consideration.  The Sellers are
aware that there is an unsatisfied judgment for $1,000,000 entered against Buyer
in the case of M-J Oil Company v. Ecco Energy Corp. (Franklin County, Ohio
Common Pleas Court, Civil Division, Case No. 09CV-04-4974).  Subsequent to
Closing, efforts will be made, on behalf of all record owners of Buyer Common
Stock immediately prior to Closing, to find a means to make it unnecessary for
Eagle Ford (including any successor entity) to pay the $1,000,000.  If such
efforts are successful within one year from Closing, Eagle Ford (including any
successor entity) shall without further compensation issue shares of its voting
common stock (determined on a fully diluted basis) equal to six percent (6%) of
its then issued and outstanding shares, determined immediately following the
Closing, to all record owners of Buyer Common Stock determined immediately prior
to the Closing.  To the extent issuable, such shares shall be issued and
apportioned to each such owner based upon the percentage of Buyer Common Stock
owned immediately prior to the Closing Date and shall as to each recipient be
rounded down to the nearest round lot of one hundred (100) shares.

 
Page 7 of 32

--------------------------------------------------------------------------------

 
EXECUTION

ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.01 Representations and Warranties of Sellers. Each of the Sellers represents
and warrants to Buyer (severally and not jointly), except as set forth in the
Sellers Disclosure Schedule which is attached hereto (the “Sellers Disclosure
Schedule”) and which will set forth the exceptions to the representations and
warranties contained in this Section 3.01 and items requiring description by
this Section 3.01 under the captions referencing the subsections to which such
exceptions apply, that:


(a)           Organization and Good Standing of the Company. The Company is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of  Texas and has the requisite corporate power to
carry on its business as it is now being conducted, and to own, operate or lease
the properties and assets it currently owns, operates or holds under lease. The
Company is duly qualified as a foreign corporation to do business, and is in
good standing, in each jurisdiction where the character of its properties owned
or leased or the nature of its activities makes such qualification necessary.


(b)           Power. Each of the Sellers has the power and authority to enter
into this Agreement and perform this Agreement and the transactions contemplated
hereby. The execution, delivery and performance of this Agreement by each of the
Sellers, and the consummation of the transactions contemplated hereby, will not
(i) violate or conflict with any provision of its Articles or Certificate of
Formation, Company or Operating Agreements or any other organizational or
governing documents of such Seller, (ii) violate or conflict with any material
agreement or instrument to which such Seller or the Company is a party or by
which such Seller or the Company or any of the properties are bound; (iii)
violate or conflict with any judgment, order, ruling, or decree applicable to
such Seller or the Company as a party in interest, or (iv) violate or conflict
with any law, rule or regulation applicable to such Seller or the Company.


(c)           Execution, Delivery; Valid and Binding Agreement. The execution,
delivery and performance of this Agreement by each of the Sellers and the
Ancillary Documents to which each of such Sellers is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by all requisite corporate action, and no other corporate
Proceedings are necessary to authorize the execution, delivery or performance of
this Agreement and the Ancillary Documents to which such Seller is a party. This
Agreement has been, and each of the Ancillary Agreements to be executed by each
of the Sellers at Closing will be, duly executed and delivered by Sellers and
constitute the valid and binding obligation of Sellers, enforceable in
accordance with their respective terms.


(d)           Governmental Authorities; Consents. The Sellers are not required
to submit any notice, report or other filing with any Governmental Authority in
connection with its execution or delivery of this Agreement or the consummation
of the transactions contemplated hereby, and, except as set forth in the Sellers
Disclosure Schedule, no consent, approval or authorization of any Governmental
Authority or any other Person is required to be obtained by Sellers in
connection with its execution, delivery and performance of this Agreement or the
transactions contemplated hereby and except for such consents, approvals and
authorizations which, if not obtained, would not result in a Material Adverse
Change with respect to Sellers or the Company.

 
Page 8 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(e)           Company Membership Interests. The Company Membership Interests
constitute all of the authorized and issued membership interests of the Company.
All of the Company Membership Interests have been duly authorized and are
validly issued. The Company Membership interests are owned by each of the
Sellers as set forth in Schedule 2.01 free and clear of all liens claims and
encumbrances.


(f)           Financial Statements. The un-audited financial statements
(collectively, the “Company Financial Statements”) have been delivered to Buyer
and are attached as Appendix 3.01 (f) to the Sellers’ Disclosure Schedule. The
Company Financial Statements (i) have been prepared by the Company’s management
on a consistent basis throughout the periods covered thereby; (ii) present
fairly, in all material respects, the financial condition of the Company as of
the dates thereof and the results of their operations for the periods then
ended; and (iii) are consistent with the books and records of the Company, which
books and records are true, correct and complete in all material respects. For
purposes of this Agreement, the “Balance Sheet” means the consolidated balance
sheet of the Company dated as of May 31, 2011, and the “Balance Sheet Date”
means May 31, 2011. Since the Company Balance Sheet Date there has been no
change in the assets or liabilities, or in the business or condition, financial
or otherwise, or in the results of operations of the Company, which has had or
is reasonably likely to result in a Material Adverse Change.
 
(g)           No Undisclosed Material Liabilities. The Company does not have any
debt, liability or obligation of any kind, whether accrued, absolute,
contingent, inchoate, determined, determinable, or otherwise, except for (i)
liabilities or obligations which, individually or in the aggregate, would not
result in a Material Adverse Change; (ii) liabilities or obligations under this
Agreement or incurred in connection with the transactions contemplated hereby;
(iii) liabilities or obligations disclosed in the Balance Sheet or footnotes
thereto; and (iv) liabilities or obligations arising in the ordinary course of
business after the Balance Sheet Date and which do not result in a Material
Adverse Change.


(h)           No Litigation. There is no suit, action, proceeding, or
investigation presently pending or, to the Knowledge of Sellers, threatened
against or affecting the Company or its  Assets that has had or could reasonably
be expected to result in a Material Adverse Change or prevent, hinder or
materially delay the ability of the Sellers to consummate the Acquisition, nor
is there any judgment, decree, injunction, rule or order of any Governmental
Authority or arbitrator outstanding against the Company or the Assets which has
had, or which, insofar as reasonably can be foreseen, in the future could have,
any such effect.


(i)            Compliance with Laws and Permits. The Company is not in violation
of, or in default in any material respect under, and no event has occurred that
(with notice or the lapse of time or both) would constitute a violation of or
default under any applicable law, rule, regulation, ordinance, order, writ,
decree or judgment of any Governmental Authority. The Company has obtained and
holds all material permits, licenses, variances, exemptions, orders, franchises,
approvals and authorizations of all Governmental Authorities necessary for the
lawful conduct of its business and the lawful ownership, use and operation of
the Assets (the “Company Permits”), except for the Company Permits which the
failure to obtain or hold would not, individually or in the aggregate, result in
a Material Adverse Change. The Company is in compliance with the terms of the
Company Permits, except where the failure to comply would not, individually or
in the aggregate, result in a Material Adverse Change. All of the Company
Permits are in full force and effect and no action or claim is pending nor, to
the Knowledge of Sellers, is threatened to revoke or terminate any Company
Permit or declare any Company Permit invalid in any material respect. No
investigation or review by any Governmental Authority with respect to the
Company is pending or, to the knowledge of Sellers, threatened, other than those
the outcome of which would not, individually or in the aggregate, result in a
Material Adverse Change. All Company Permits that are material to the Company
are set forth in Section 3.01(i) of the Sellers Disclosure Schedule.

 
Page 9 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(j)            Title to Assets. The Company has Good, Marketable and Defensible
Title to all of its Oil and Gas Interests. All leases relating to the Oil and
Gas Interests are in full force and effect, and the Company has not received any
notice of default with respect to any of such leases.


(k)            Environmental Matters. With respect to environmental matters, the
Company has not violated any material order or requirement of any Governmental
Authority or any Environmental Law, and to Sellers’ Knowledge the ownership and
operation of the Assets have been in material compliance with Environmental
Laws.


(l)            Tax Matters. Except as set forth in Sellers Disclosure Schedule,
as relates to Tax matters:


(i)            The Company and any affiliated, combined or unitary group of
which the Company is or was a member for purposes of any Taxes (the “Seller
Group”) has timely filed, been included in or sent all Tax Returns required to
be filed or sent by or relating to any of them prior to the Closing relating to
any Taxes with respect to any income, properties or operations of the Company
prior to the Closing Date, except those Tax Returns which are not due by the
Closing.


(ii)            As of the time of filing, the Tax Returns of the Seller Group:


A.            Correctly reflected  in all material respects the facts regarding
the income, business, assets, operations, activities and status of the  Seller
Group and any other information required to be shown therein;


B.             Constituted complete and accurate representations of the Tax
liabilities for the periods covered; and

 
Page 10 of 32

--------------------------------------------------------------------------------

 
EXECUTION

C.             Accurately set forth all items (to the extent required to be
included or reflected in the Tax Returns) relevant to future Tax liabilities,
including the Tax bases of properties and assets;


(iii)           the Company has timely paid all Taxes whether or not shown as
due and payable on the Tax Returns that have been filed;


(iv)          A reserve (in accordance with generally accepted accounting
principles) has been established on the Company Financial Statements for any
Taxes that relate to past periods but are not yet due; and Company will
establish such a reserve for all other Taxes payable for any periods that end
before the Closing for which no Tax Returns have yet been filed and for any
periods that begin before the Closing and end after the Closing to the extent
such Taxes are attributable to the portion of any such period ending at the
Closing;


(v)           The charges, accruals and reserves for Taxes reflected on the
Company Financial Statements are adequate to cover the Tax liabilities accruing
or payable by Buyer in respect of periods prior to the date hereof;


(vi)          The Company is not delinquent in the payment of any Taxes and has
not requested any extension of time within which to file or send any Tax Return,
which Tax Return has not since been filed or sent;


(vii)         To Sellers’ Knowledge, no deficiency for any Taxes has been
proposed, asserted or assessed against the Company (or any member of any
affiliated or combined group of which the Company is or has been a member for
which the Company could be liable for Taxes);


(viii)         the Company has not been granted any extension of the limitation
period applicable to any Tax claims and the Company has not waived any such
limitation period;


(ix)           The Company has not been a party to any tax sharing agreement
with any corporation which is not a member of the affiliated group of which
Company is a member;


(x)            No Tax is required to be withheld pursuant to 1445 of the Code as
a result of the transactions contemplated in this Agreement;


(xi)           Neither the Company nor any Affiliate is a party to any
agreement, contract, plan or arrangement that has resulted or would result,
separately or in the aggregate, in the payment of any “excess parachute
payments” within the meaning of Section 280G of the Code and the consummation of
the transactions contemplated by this Agreement will not be a factor causing
payments to be made by Buyer that are not deductible (in whole or in part) under
Section 280G of the Code;


(xii)          To Sellers’ Knowledge, no examinations of the Tax Returns of any
member of the Seller Group are currently in progress or, to the Knowledge of
Sellers, threatened and no deficiencies have been asserted or assessed against
any member of the Seller Group as a result of any audit by the Internal Revenue
Service or any other taxing authority and no such deficiency has been proposed
or threatened;

 
Page 11 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(xiii)         There are no liens for Taxes (other than for current Taxes not
yet due and payable) upon the Assets;


(xiv)         No member of the Seller Group  will be required to include any
item of income in, or exclude any item of deduction from taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
(A) a change in method of accounting for a taxable period (or portion thereof)
ending on or prior to the Closing Date, (B) any “closing agreement,” as
described in Code §7121 (or any corresponding provision of state, local or
foreign income Tax law), (C) any intercompany transaction or any excess loss
account (or any corresponding or similar provision or administrative rule of
federal, state, local or foreign income Tax law), (D) any installment sale or
open transaction made on or prior to the Closing Date, or (E) as a result of any
prepaid amount received on or prior to the Closing Date;


(xv)          No member of the Seller Group has distributed stock of another
Person, or has had its stock distributed by another Person, in a transaction
that was purported or intended to be governed in whole or in part by Code §355
or Code §361; and


(xvi)         The Company has withheld and timely paid all Taxes required to
have been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, stockholder or other third party.


(m)           Contracts. Each Contract is in full force and effect and is the
legal, valid and binding obligation of the Company and, to the Knowledge of the
Sellers, of the other parties thereto, enforceable against the Company and, to
the Knowledge of the Sellers, the other parties thereto in accordance with its
terms and, upon consummation of the Acquisition, shall continue in full force
and effect without penalty or other adverse consequence. The Company is not in
material default under any Contract, nor, to the Knowledge of Sellers, is any
other party to any Contract in breach of or default thereunder, and no event has
occurred that with the lapse of time or the giving of notice or both would
constitute a material breach or default by the Company, or to the Knowledge of
the Sellers, any other party thereunder. No party to any of the Contracts has
exercised any termination rights with respect thereto, and no such party has
given notice of any significant dispute with respect to any Contract. All of the
Material Contracts of the Company are listed in the Sellers’ Disclosure
Schedule, and Sellers have delivered to Buyer true, correct and complete copies
of all of the Material Contracts, together with all amendments, modifications or
supplements thereto.


(n)           Employees. Except as set forth in the Sellers Disclosure Schedule,
(a) no executive employee of the Company and, to the Knowledge of Sellers, no
group of employees of the Company has any plans to terminate his, her or its
employment; (b) the Company does not have any material labor relations problem
pending and their respective labor relations are satisfactory to the Company;
(c) there are no workers’ compensation claims pending against the Company,
nor  are Sellers aware of any facts that would give rise to such a claim; (d) to
Sellers’s Knowledge, no employee of the Company is subject to any secrecy or
non-competition agreement or any other agreement or restrictions of any kind
that would impede in any way the ability of such employee to carry out fully all
activities of such employee in furtherance of the business of the Company; (e)
no employee or former employee of the Company has any claim with respect to any
intellectual property rights of the Company; and (f) Sellers has furnished to
Buyer copies of all non-competition agreements between the Company and any of
the managers or employees of the Company.

 
Page 12 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(o)           Labor Relations.


(i)            There are (1) no collective bargaining agreements or other
similar agreements, arrangements or understandings, written or oral, with
employees as a group to or by which the Company is a party or is bound, (2) no
employees of the Company are represented by any labor organization, collective
bargaining representative or group of employees, (3) no labor organization,
collective bargaining representative or group of employees claims to represent a
majority of the employees of the Company in an appropriate unit of the Company,
(4) the Company  has not been the subject of any representational campaign by
any union or other organization or group seeking to become the collective
bargaining representative of any of its employees or been subject to or, to the
Knowledge of Sellers, threatened with any strike or other concerted labor
activity or dispute, and (5) the Company is not obligated to bargain
collectively with respect to wages, hours and other terms and conditions of
employment with any recognized or certified labor organization, collective
bargaining representative or group of employees; and


(ii)           The Company is in compliance in all material respects with all
Applicable Laws pertaining to employment and employment practices, wages, hours,
equal opportunity, collective bargaining, the payment of social security and
other taxes and other terms and conditions of employment in respect of their
respective employees, except for noncompliance with such Applicable Laws which
does not and will not result in a Material Adverse Change with respect to the
Company. There is no pending or, to the Knowledge of Sellers, threatened
Proceeding by or before, and the Company is not subject to any judgment, order,
writ, injunction or decree of or inquiry from, the National Labor Relations
Board, the Equal Employment Opportunity Commission, the Department of Labor or
any other Governmental Authority in connection with any current, former or
prospective employee of the Company.


(p)           Employee Plans. The Company does not maintain s any plans which
would be considered an “employee benefit plan” under ERISA. The Company
maintains a medical insurance plan and a term life insurance plan for its
employees (the “Company Employee Plans”). Each Company Employee Plan has been
maintained and operated in all material respects in accordance with its terms
and with the provisions of applicable law. All insurance premiums and other
payments required to be made to or under each the Company Employee Plan with
respect to all periods prior to the Closing have been made or provided for. Each
Company Employee Plan may be unilaterally terminated or amended by the Company
at any time. The consummation of the Acquisition will not (either alone or in
conjunction with another event, such as a termination of employment or other
services) entitle any employee or other person to receive severance or other
compensation which would not otherwise be payable absent the consummation of the
Acquisition.

 
Page 13 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(q)           Bank Accounts. The Sellers Disclosure Schedule contains a true,
correct and complete list of the names and locations of all banks, trust
companies, savings and loan associations and other financial institutions at
which the Company maintains safe deposit boxes or accounts of any nature and the
names of all Persons authorized to draw thereon, make withdrawals therefrom or
have access thereto.


(r)            Books and Records. All the books and records of the Company,
including all personnel files, employee data, and other materials relating to
employees have been in all material respects maintained in accordance with good
business practice and all Applicable Laws. Such books and records accurately and
fairly reflect, in reasonable detail, all material transactions, revenues,
expenses, assets and liabilities of the Company.


(s)            Brokerage. No third party shall be entitled to receive any
brokerage commissions, finder’s fees, fees for financial advisory services or
similar compensation in connection with the Acquisition based on any arrangement
or agreement made by or on behalf of Sellers or the Company.


(t)            Indebtedness. As of the Closing Date, the Company will not have
any outstanding obligations or liabilities of a nature required by generally
accepted accounting principles to be recognized or discussed in the Company
Financial Statements as debt which are not recognized or discussed in the
Company Financial Statements, other than trade payables and similar obligations
incurred in the Ordinary Course of Business.


(u)           Insurance. Each insurance policy maintained by the Company
covering the Assets, copies of which have been provided to Buyer, is listed in
the Sellers Disclosure Schedule, is in full force and effect, and is reasonable
in coverage and amount in relation to the risks to which the Company and the
Assets may be exposed in the operation of its business prior to the Closing.
None of such policies shall, pursuant to their terms, in any way be affected by
or terminate or lapse by reason of this Agreement or the Acquisition. No notice
of cancellation or termination has been received with respect to any such
policy.


(v)           Accuracy of Information. All of the information and other data
relating to the Assets and the Business furnished to Buyer by or on behalf of
Sellers in connection with the with the Acquisition is accurate and complete in
all material respects, and none of such information contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained therein, under the circumstances in which they are
made, not misleading.


(w)           Private Placement


(i)            Each of the Sellers has been given access to such documents,
records, and other information and has had adequate opportunity to ask questions
of, and receive answers from, Buyer’s officers and representatives concerning
Buyer’s business, operations, financial condition, assets, liabilities, and all
other matters relevant to its investment in the shares to be issued to it
hereunder.

 
Page 14 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(ii)            Each of the Sellers understands that investment in shares of
Acquisition Stock is a speculative investment involving a high degree of
risk.  Each of the Sellers is aware that there is no guarantee that it will
realize any gain from accepting the Acquisition Shares as acquisition
consideration. Sellers are acquiring the Acquisition Shares for its own account
and not with a view to the distribution thereof in violation of the Securities
Act, and any applicable securities laws of any state.


(iii)           Each of the Sellers is an “accredited investor” as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act. Sellers are
financially able to bear the economic risk of its decision to accept the
Acquisition Shares as acquisition consideration, including the ability (but not
the intention) to hold the Acquisition Shares indefinitely or to afford a
complete loss of its investment in the Acquisition Shares.  Each of the Sellers
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the shares.


(iv)           Each of the Sellers acknowledges that the certificates for the
securities comprising the Acquisition Shares that Sellers will receive will
contain legends substantially as follows:


THE SHARES THAT ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION STATEMENT WITH
RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR EAGLE FORD OIL & GAS
CORP.  (THE “COMPANY”) RECEIVES AN OPINION OF COUNSEL FOR THE COMPANY THAT AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE. THE
SHARES THAT ARE REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF THE PURCHASE AGREEMENT, BETWEEN THE COMPANY, TDLOG, LLC,,
DRIFTWOOD RESOURCES, LLC, PIERRE VORSTER AND SANDSTONE ENERGY, L.L.C.


3.02         Representations and Warranties of Buyer. Buyer hereby represents
and warrants to Sellers that, except as may be set forth to the contrary in
Buyer’s latest SEC Form 10-K, or elsewhere in this Agreement, that:


(a)           Incorporation and Corporate Power.  Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of Nevada and has the corporate power and authority and all authorizations,
licenses, permits and certifications necessary to own and operate its properties
and to carry on its business as now conducted and presently proposed to be
conducted. The copies of the Articles of Incorporation and Bylaws of Buyer which
have been furnished to Sellers prior to the date hereof reflect all amendments
made thereto and are correct and complete as of the date hereof. Buyer is
qualified to do business as a foreign corporation in the states in which the
nature of its business or its ownership of property requires it to be so
qualified except for those jurisdictions in which the failure to be so qualified
would not, individually or in the aggregate, result in a Material Adverse Change
with respect to Buyer.

 
Page 15 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(b)           Execution, Delivery; Valid and Binding Agreement. The execution,
delivery and performance of this Agreement by Buyer and the Ancillary Documents
to which Buyer is a party and the consummation of the transactions contemplated
hereby and thereby have been duly and validly authorized by all requisite
corporate action, and no other corporate proceedings are necessary to authorize
the execution, delivery or performance of this Agreement and the Ancillary
Documents to which Buyer are a party. This Agreement has been, and each of the
Ancillary Agreements to be executed by Buyer at Closing will be, duly executed
and delivered by Buyer and constitute the valid and binding obligation of Buyer,
enforceable in accordance with their respective terms.


(c)           No Breach. The execution, delivery and performance of this
Agreement by  Buyer and the Ancillary Documents to which Buyer is a party and
the consummation  of the transactions contemplated hereby and thereby do not (i)
conflict with or result in a violation of any provision of the charter or bylaws
of  Buyer, (ii) constitute a default under, or give rise to any right of
termination, cancellation, or acceleration under any material bond, debenture,
note, mortgage, indenture, lease, contract, agreement, or other instrument or
obligation to which Buyer is a party or by which either of them or any of their
properties may be bound, (iii) result in the creation or imposition of any
Encumbrance upon the properties of Buyer, or (iv) violate any Applicable Law
binding upon Buyer except, in the case of clauses (ii), (iii), and (iv) above,
for any such conflicts, violations, defaults, terminations, cancellations,
accelerations or Encumbrances which would not, individually or in the aggregate,
result in a Material Adverse Change with respect to Buyer.


(d)           Governmental Authorities; Consents. Other than with respect to any
securities law reporting obligation, Buyer is not  required to submit any
notice, report or other filing with any Governmental Authority in connection
with its execution or delivery of this Agreement or the consummation of the
transactions contemplated hereby, and no consent, approval or authorization of
any Governmental Authority or any other Person is required to be obtained by
Buyer in connection with their respective execution, delivery and performance of
this Agreement or the transactions contemplated hereby and except for such
consents, approvals and authorizations which, if not obtained, would not result
in a Material Adverse Change with respect to Buyer.


(e)           Capital Stock. The authorized capital stock of Buyer consists of
75,000,000 shares of common stock, of which 3,556,156 shares are currently
issued and outstanding, 363,698 additional shares have been issued or are being
issued in consideration of the conversions of the Companies Series D Preferred
Stock completed immediately prior to the Closing, and 10,000,000 shares of
preferred stock, none of which are currently outstanding. All of the outstanding
shares of Buyer have been duly authorized and are validly issued, fully paid and
non-assessable. The Buyer’s latest SEC Form 10-K lists all warrants, options,
conversion rights and agreements to purchase or otherwise acquire from Buyer any
shares of capital stock or other securities of Buyer outstanding as of the date
of this Agreement and on the Closing Date. A true and correct list of the record
shareholders of Buyer as of June 10, 2011, is attached to this Agreement.

 
Page 16 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(f)            Financial Statements. The following audited and un-audited
financial statements (collectively, the “Buyer Financial Statements”) have been
delivered to Sellers a:
 
(i)            The audited consolidated balance sheets of Buyer as of December
31, 2008, 2009 and 2010, and the related audited statements of operations and
changes in stockholders’ equity for the fiscal year then ended; and


(ii)           The un-audited consolidated balance sheet of Buyer and the
related un-audited statements of operations for the period ended March 31, 2011.


The Buyer Financial Statements (i) have been prepared in accordance with
generally accepted accounting principles (“GAAP”) on a basis consistent
throughout the periods covered thereby; (ii) present fairly, in all material
respects, the financial condition of  Buyer as of the dates thereof and the
results of their operations for the periods then ended; and (iii) are consistent
with the books and records of Buyer which books and records are true, correct
and complete in all material respects. For purposes of this Agreement, the
“Buyer Balance Sheet” means the consolidated balance sheet of Buyer dated as of
March 31, 2011, and the “Balance Sheet Date” means March 31, 2011. All
liabilities and obligations, whether absolute, accrued, contingent or otherwise,
whether direct or indirect, and whether due or to become due, which existed at
the date of the Buyer Financial Statements and are required, under GAAP, to be
recorded or disclosed in the balance sheets included in the Buyer Financial
Statements or disclosed in notes to the Buyer Financial Statements are so
recorded or disclosed.


Since the Buyer Balance Sheet Date there has been no change in the assets or
liabilities, or in the business or condition, financial or otherwise, or in the
results of operations of Buyer, which has had or is reasonably likely to result
in a Material Adverse Change.


(g)           Absence of Undisclosed Liabilities. Except as may be disclosed in
the Buyer’s latest SEC Form 10-K or as set forth elsewhere in this Agreement,
Buyer has no material liabilities (whether accrued, absolute, contingent,
un-liquidated or otherwise, whether due or to become due, and regardless of when
asserted) arising out of transactions or events heretofore entered into, or any
action or inaction, or any state of facts existing, with respect to or based
upon transactions or events heretofore occurring, except liabilities which have
arisen after March 31, 2011 in the Ordinary Course of Business (none of which is
a material uninsured liability for breach of contract, breach of warranty, tort,
infringement, claim or lawsuit) and other liabilities which, in the aggregate,
are not material to Buyer.


(h)           No Material Adverse Change. Since March 31, 2011, there has not
been any Material Adverse Change in, or any event or condition that might
reasonably be expected to result in any Material Adverse Change in, the assets,
financial condition, operating results, customer, employee or supplier
relations, business condition or prospects of Buyer.


(i)            Tax Matters. Except as may be set forth in Buyer’s latest SEC
Form 10-K or elsewhere in this Agreement:


(i)            Buyer and any affiliated, combined or unitary group of which
Buyer is or was a member for purposes of any Taxes (the “Buyer Group”) has
timely filed, been included in or sent all Tax Returns required to be filed or
sent by or relating to any of them prior to the Closing relating to any Taxes
with respect to any income, properties or operations of the Buyer Group prior to
the Closing Date;

 
Page 17 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(ii)            As of the time of filing, the Tax Returns of the Buyer Group:


A.            Correctly reflected  in all material respects the facts regarding
the income, business, assets, operations, activities and status of the Buyer
Group and any other information required to be shown therein;


B.             Constituted complete and accurate representations of the Tax
liabilities for the periods covered; and


C.             Accurately set forth all items (to the extent required to be
included or reflected in the Tax Returns) relevant to future Tax liabilities,
including the Tax bases of properties and assets;


D.             Buyer has timely paid all Taxes whether or not shown as due and
payable on the Tax Returns that have been filed by the Buyer Group;


E.             Buyer has established a reserve (in accordance with generally
accepted accounting principles) on Buyer Financial Statements for any Taxes that
relate to  periods before the Closing ;


F.             The charges, accruals and reserves for Taxes reflected on
Buyer  Financial Statements are adequate to cover the Tax liabilities accruing
or payable by Buyer in respect of periods prior to the date hereof;


G.             Buyer is not delinquent in the payment of any Taxes and has not
requested any extension of time within which to file or send any Tax Return,
which Tax Return has not since been filed or sent;


H.            To Buyer’s Knowledge, no deficiency for any Taxes has been
proposed, asserted or assessed against Buyer (or any member of any affiliated or
combined group of which Buyer are or have been a member for which Buyer could be
liable for Taxes);

 
I.              Buyer has not been granted any extension of the limitation
period applicable to any Tax claims  nor has Buyer waived any such limitation
period;


J.              Buyer has not been a party to any tax sharing agreement with any
corporation which is not a member of the affiliated group of which Buyer is a
member;


K.            Buyer has not made any election under Section 1362(a) of the Code;


L.             No Tax is required to be withheld pursuant to Section 1445 of the
Code as a result of the transactions contemplated in this Agreement;

 
Page 18 of 32

--------------------------------------------------------------------------------

 
EXECUTION

M.           Neither Buyer nor any Affiliate is a party to any agreement,
contract, plan or arrangement that has resulted or would result, separately or
in the aggregate, in the payment of any “excess parachute payments” within the
meaning of Section 280G of the Code and the consummation of the transactions
contemplated by this Agreement will not be a factor causing payments to be made
by Buyer that are not deductible (in whole or in part) under Section 280G of the
Code;

 
N.            To Buyer’s Knowledge, no examinations of the Tax Returns of any
member of the Buyer Group are currently in progress or, to the Knowledge of
Buyer, threatened and no deficiencies have been asserted or assessed against any
member of the Buyer Group as a result of any audit by the Internal Revenue
Service or any other taxing authority and no such deficiency has been proposed
or threatened;


O.             There are no liens for Taxes (other than for current Taxes not
yet due and payable) upon the assets of any member of the Buyer Group;


P.             No member of the Buyer Group will be required to include any item
of income in, or exclude any item of deduction from taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
(A) a change in method of accounting for a taxable period (or portion thereof)
ending on or prior to the Closing Date, (B) any “closing agreement,” as
described in Code §7121 (or any corresponding provision of state, local or
foreign income Tax law), (C) any intercompany transaction or any excess loss
account (or any corresponding or similar provision or administrative rule of
federal, state, local or foreign income Tax law), (D) any installment sale or
open transaction made on or prior to the Closing Date or (E) as a result of any
prepaid amount received on or prior to the Closing Date;


Q.             No member of the Buyer Group has distributed stock of another
Person, or has had its stock distributed by another Person, in a transaction
that was purported or intended to be governed in whole or in part by Code §355
or Code §361; and


R.             Buyer have withheld and timely paid all Taxes required to have
been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, stockholder or other third party.


(j)             No Litigation. Except as may be set forth in  Buyer’s latest SEC
Form 10-K and the judgment described in Section 2.04 of this Agreement, there is
no suit, action, proceeding, or investigation presently pending or, to the
knowledge of Buyer, threatened against or affecting the Buyer that has had or
could reasonably be expected to result in a Material Adverse Change with respect
to Buyer or prevent, hinder or materially delay the ability of Buyer to
consummate the Acquisition, nor is there any judgment, decree, injunction, rule
or order of any Governmental Authority or arbitrator outstanding against the
Buyer which has had, or which, insofar as reasonably can be foreseen, in the
future could have, any such effect.


(k)            Employees. (a) No executive employee of Buyer and, to the
Knowledge of Buyer, no group of employees of Buyer has any plans to terminate
his, her or its employment; (b) Buyer have complied in all material respects
with all laws relating to the employment of labor, including provisions thereof
relating to wages, hours, equal opportunity, collective bargaining and the
payment of social security and other taxes; (c) Buyer have no material labor
relations problem pending and its labor relations are satisfactory; (d) there
are no workers’ compensation claims pending against Buyer nor is Buyer aware of
any facts that would give rise to such a claim; and (e) no employee of Buyer is
subject to any secrecy or non-competition agreement or any other agreement or
restriction of any kind that would impede in any way the ability of such
employee to carry out fully all activities of such employee in furtherance of
the business of Buyer.

 
Page 19 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(l)             Employee Benefit Plans. Buyer does not maintain any plans which
would be considered an “employee benefit plan” under ERISA.


(m)           Compliance with Laws; Permits.


(i)             Buyer and their respective officers, directors, agents and
employees in their capacity as such, have complied in all material respects with
all Applicable Laws, regulations and other requirements which materially affect
the business of Buyer and to which Buyer may be subject, and, except as may be
set forth elsewhere in this Agreement,  no claims have been filed against Buyer
alleging a violation of any such laws, regulations or other requirements. To
Buyer’s Knowledge no such claims are pending or threatened.


(ii)            Buyer has in full force and effect, all permits necessary to
conduct its businesses and own and operate its properties. A true, correct and
complete list of all the permits held by Buyer is attached to this Agreement.
Buyer has conducted its business in all material respects in compliance with all
material terms and conditions of such permits.


(n)           SEC Filings. Buyer has delivered to Sellers copies of the
following documents previously filed by Buyer with the Securities and Exchange
Commission (the “Commission”): (i) Buyer’s annual report on Form 10-K for the
fiscal year ended December 31, 2010, and (ii) Buyer’s Quarterly Report on Form
10-Q for the fiscal quarter ended March 31, 2011. Buyer has filed all reports,
registration statements and other documents required to be filed by it under the
Exchange Act since its inception (the “SEC Filings”).


Buyer has delivered to or made available for inspection by Sellers accurate and
complete copies of all the SEC Filings in the form filed by Buyer with the
Commission since its inception. The SEC Filings were prepared in accordance and
complied in all material respects with the applicable requirements of the
Securities Act or the Exchange Act, as applicable. None of such forms, reports
and statements, including, without limitation, any financial statements,
exhibits and schedules included therein and incorporated therein by reference,
at the time filed, declared effective or mailed, as the case may be, contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.


(o)           Brokerage. No third party shall be entitled to receive any
brokerage commissions, finder’s fees, fees for financial advisory services or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of Buyer or
any affiliate thereof.

 
Page 20 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(p)           Validity of Buyer Common. The shares of Buyer Common Stock to be
issued to Sellers pursuant to this Agreement have been duly authorized and, upon
issuance, delivery of the Company Membership Interests in payment therefore,
will be validly issued, fully paid and non-assessable.


(q)           Accuracy of Information. All of the information and other data
relating to Buyer furnished to Sellers by or on behalf of Buyer in connection
with the Acquisition is accurate and complete in all material respects, and none
of such information contains any untrue statement of a material fact, or omits
to state a material fact necessary to make the statements contained therein,
under the circumstances in which they are made, not misleading.
 
3.03 Representations as to Qualification under Section 351.  Buyer represents
and warrants with respect to the qualification of the Acquisition under Section
351 of the Code:


(a)           The Acquisition Shares when issued will represent at least 80% of
the total Buyer Common Stock entitled to vote.


(b)            No Investment Company. The Buyer is not an investment company as
defined in Section 368(a)(2)(F)(iii) of the Code.


(c)            Buyer shall not take any action that would jeopardize the
characterization of the Acquisition as a transfer to a controlled corporation
within the meaning of Section 351 of the Code without first obtaining a legal
opinion that such action should not prevent the Acquisition from so qualifying.


3.04 Representations and Warranties on Closing. The representations and
warranties made in this Article III will be true and correct in all material
respects on and as of the Closing Date , except that any such representations
and warranties which expressly relate only to an earlier date shall be true and
correct on the Closing Date as of such earlier date.
 
ARTICLE IV
ADDITIONAL ACTIONS AT CLOSING


On the Closing Date, Buyer shall employ Paul Williams as Chief Executive
Officer, Ralph “Sandy” Cunningham Jr. as Chief Operating Officer and Richard
Adams as Chief Financial Officer.  On the Closing Date, Buyer, acting through
its board of directors, shall elect Paul Williams and Tom Lipar or his designee
as a director of Buyer.

 
Page 21 of 32

--------------------------------------------------------------------------------

 
EXECUTION

ARTICLE V
ADDITIONAL CLOSING DELIVERIES


5.01 Buyer’s Additional Closing Deliveries. The Buyer has made the following
additional deliveries to Seller at the Closing:


(a)           Officers’ Certificate. Sellers have received a certificate
executed on behalf of Buyer by the President of the Buyer, dated the Closing
Date, representing and certifying, as to the identity and incumbency of its
officers and directors and as to resolutions of the Board of Directors of Buyer
authorizing the execution, delivery and performance by Buyer of this Agreement,
certified by the secretary or an assistant secretary of Buyer; and


(b)           Certificate of Secretary of State of Nevada. A certificate from
the Secretary of State of Nevada, dated not more than 10 days prior to the
Closing Date, as to the legal existence and good standing of Buyer under the
laws of such state.


(c)            Holdback Agreement. Agreements for Richard Adams, an officer,
director and  stockholder of the Buyer, hereby agrees that he will not sell any
of the shares he owns as of the Closing (whether owned beneficially or of
record) into any public markets for a period of one year, without the prior
written consent of the Company. Mr. Adams is executing this agreement in his
individual capacity for the sole purpose of enforcing this paragraph 5.01(c),
and no other purpose.


5.02 Sellers’ Additional Closing Deliveries. The Sellers have made the following
additional deliveries to Buyer at the Closing:


(i.)            Officers’ Certificate. Buyer has received a certificate executed
on behalf of each of TDLOG and Driftwood, certifying resolutions of the members
of TDLOG and Driftwood, authorizing the execution, delivery and performance by
each of this Agreement, certified by the secretary or an assistant secretary of
each.
 
(ii.)           Certificate of Secretary of State of Texas. A Certificate from
the Secretary of State of Texas, dated not more than 10 days prior to the
Closing Date, as to the legal existence of the Company under the laws of such
state.


(iii.)          Certificate of Comptroller of State of Texas. Certificate from
the Comptroller of Public Accounts of the State of Texas, dated not more than 10
days prior to the Closing Date, as to the good standing of the Company under the
laws of such state.
 
ARTICLE VI
SURVIVAL OF REPRESENTATIONS AND WARRANTIES/INDEMNIFICATION


6.01 Survival. All representations and warranties, covenants and agreements of
the parties contained in this Agreement shall survive the Closing. All
representations, warranties, covenants and agreements of the parties contained
in this Agreement shall expire, terminate and be of no force and effect on and
after the expiration of the close of business on the first anniversary of the
Closing Date, except that:

 
Page 22 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(a)           The representations and warranties regarding title to the Assets
contained in Section 3.01(j) and the indemnifications set forth in Sections 6.02
and 6.03 applicable to such Section shall survive indefinitely;


(b)           The representations and warranties regarding the Taxes, Tax Return
filings and payments of Taxes, contained in Section 3.01(l) and Section 3.02(i)
hereof shall survive until ninety (90) days after the expiration of the
applicable statutory period of limitation ; and


(c)            Unless waived by written agreement of the parties, the covenants
set forth in Sections 4.04 and 4.13 hereof shall survive for the minimum period
required to effectuate the intent of the provisions of such Sections.


6.02 Indemnification by the Sellers. Subject to the terms and conditions of this
Article VII, the Sellers, severally in the proportions of their relative
ownership of the Company Membership Interests, as set forth in Schedule 2.01,
shall indemnify, defend and hold harmless Buyer and its Affiliates
(collectively, the “Buyer Indemnitees”) from and against any and all claims,
losses, damages, liabilities, judgments, costs and expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Damages”), incurred by
any of the Buyer Indemnitees by reason of or resulting from any breach by
Sellers or Company of any of their representations, warranties, covenants or
agreements contained in this Agreement (collectively “Buyer Claims”).
Notwithstanding the foregoing, the indemnification obligations of the Sellers
and Company pursuant to this Section 6.02 shall be subject to the following
limitations:


(i)             No indemnification shall be required to be made by the Sellers
or Company pursuant to this Section 6.02 with respect to any Buyer Claims to the
extent that the aggregate amount of Damages incurred by Buyer exceeds Two
Hundred and Fifty Thousand ($250,000.00) in total amount.


(ii)            No indemnification shall be required to be made by  Sellers or
Company pursuant to this Section 6.02 with respect to any Buyer Claims unless
and until the aggregate amount of Damages incurred by the Buyer Indemnitees with
respect to all Buyer Claims exceeds Two Hundred and Fifty Thousand and No/100
Dollars ($250,000.00), it being agreed and understood that, if such amount is
exceeded, the Sellers shall not be liable to the full extent of such Damages but
shall be liable only to the extent that the aggregate amount of Damages incurred
by the Buyer Indemnitees exceeds One Hundred Thousand  and No/100 Dollars
($100,000.00).


(iii)           The amount of Damages required to be paid by the Sellers or
Company to the Buyer Indemnitees pursuant to this Section 6.02 as a result of
any Buyer Claim shall be reduced to the extent of any amounts to which the Buyer
Indemnitees are entitled to receive pursuant to the terms of the insurance
policies (if any) covering such Buyer Claim.


(iv)           The amount of Damages required to be paid by the Sellers or
Company to the Buyer Indemnitees pursuant to this Section 6.02 as a result of
any Buyer Claim shall be reduced by the amount of any Tax benefit actually
realized by the Buyer Indemnitees as a result of such Buyer Claim (the “Buyer
Claim Reduction Amount”).

 
Page 23 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(v)            No indemnification shall be required to be made by the Sellers or
Company pursuant to this Section 6.02 with respect to any Buyer Claims arising
out of or resulting from the breach of the representations and warranties of
Sellers and Company contained in Article III if the Sellers or Company, or any
of them, can establish that Buyer had actual knowledge on or before the Closing
Date of the event, occurrence, condition or circumstance constituting such
breach.


(vi)           The indemnification obligations of the Sellers and the Company
pursuant to this Section 6.02 shall be limited to actual damages and shall not
include incidental, consequential, indirect, punitive or exemplary damages.


(vii)          All indemnification obligations of the Sellers and Company shall
be made in cash or at the option of the Sellers and Company in shares of Buyer
Common Stock having a fair market value based upon the 60-Day Average Adjusted
Price equal to the amount of such obligation.
 
6.03         Indemnification by Buyer. Subject to the terms and conditions of
this Section 6.03, Buyer shall indemnify, defend and hold harmless the Sellers
(collectively, the “Sellers Shareholder Indemnitees”) from and against any and
all Damages incurred by any the Sellers Shareholders by reason of or resulting
from any breach by Buyer of any of its representations, warranties, covenants or
agreements contained in this Agreement (collectively “Sellers Shareholder
Claims”). Notwithstanding the foregoing, the indemnification obligations of
Buyer pursuant to this Section 6.03 shall be subject to the following
limitations:


(i)             No indemnification shall be required to be made by Buyer
pursuant to this Section 6.03 with respect to any Sellers Shareholder Claims to
the extent that the aggregate amount of Damages incurred by the Sellers
Shareholder Indemnitees exceeds One Hundred Thousand Dollars ($100,000.00) in
total amount.


(ii)            No indemnification shall be required to be made by Buyer
pursuant to this Section 6.03 with respect to any Sellers Shareholder Claims
unless and until the aggregate amount of Damages incurred by the Sellers
Shareholder Indemnitees with respect to all Sellers Shareholders Claims exceeds
Two Hundred and Fifty Thousand and No/100 Dollars ($250,000.00), it being agreed
and understood that, if such amount is exceeded, Buyer shall not be liable to
the full extent of such Damages but shall be liable only to the extent that the
aggregate amount of Damages incurred by the Sellers Shareholder Indemnitees
exceeds Two Hundred and Fifty Thousand and No/100 Dollars ($250,000.00).


(iii)           The amount of Damages required to be paid by Buyer to the
Sellers Shareholder Indemnitees pursuant to this Section 6.03 as a result of any
Sellers Shareholder Claim shall be reduced to the extent of any amounts to which
the Sellers Shareholder Indemnitees are entitled to receive pursuant to the
terms of the insurance policies (if any) covering such Sellers Shareholder
Claim.

 
Page 24 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(iv)           The amount of Damages required to be paid by Buyer to the Sellers
Shareholder Indemnitees pursuant to this Section 6.03 as a result of any Sellers
Shareholder Claim shall be reduced by the amount of any Tax benefit actually
realized by the Sellers Shareholder Indemnitees as a result of such Sellers
Shareholder Claim (the “Sellers Shareholder Claim Reduction Amount”).


(v)           No indemnification shall be required to be made by Buyer pursuant
to this Section 6.03 with respect to any Sellers Shareholder Claim arising out
of or resulting from the breach of the representations and warranties of Buyer
contained in Article III if Buyer can establish that  the Sellers or Company had
actual knowledge on or before the Closing Date of the event, occurrence,
condition or circumstance constituting such breach.


(vi)           The indemnification obligations of Buyer pursuant to this Section
6.03 shall be limited to actual damages and shall not include incidental,
consequential, indirect, punitive or exemplary damages.


(vii)         All indemnification obligations of Buyer shall be made in shares
of Buyer Common Stock having a fair market value based upon the 60-Day Average
Adjusted Price equal to the amount of such obligation.


(viii)         No indemnification shall be required for any Sellers Shareholder
Claims relating to or arising out of the liquidation and dissolution of Sellers
or Company, including, without limitation, the failure or delay of Sellers or
Company to effect or consummate such liquidation and dissolution or the tax
treatment of such liquidation and dissolution.


6.04         Indemnification Procedure. The following indemnification procedures
shall apply to the indemnification rights set forth in Sections 6.02 and 6.03:


(a)           Buyer Claims. Buyer shall give prompt written notice to the
Sellers Representative (as such term is defined in Section 6.05 of this
Agreement) of any claim for which indemnification pursuant to Section 6.02 is
being sought (a “Notice of Buyer Claim”). The Notice of Buyer Claim shall set
forth with reasonable specificity the basis under this Agreement, and the facts
that otherwise form the basis, of such Buyer Claim; provided, however, that the
failure of the Buyer Indemnitee to provide a Notice of Buyer Claim shall not
preclude it from seeking indemnification hereunder unless such failure has
materially prejudiced the Sellers or Company’s ability to defend such claim.


If the Buyer Claim results from or is in connection with a lawsuit or other
legal action brought by an unrelated third party, the Sellers or Company shall
be entitled to, at their sole expense, either:


(i)             to participate therein; or

 
Page 25 of 32

--------------------------------------------------------------------------------

 
EXECUTION

(ii)            to assume the entire defense thereof with counsel who is
selected by them and who is reasonably satisfactory to the Buyer Indemnitees,
provided that the Sellers and Company agree in writing that they do not and will
not contest their responsibility for indemnifying the Buyer Indemnitees in
respect of such Buyer Claim, and no settlement shall be made without the prior
written consent of the Buyer Indemnitees which shall not be unreasonably
withheld (except that no such consent shall be required if the claimant is
entitled under the settlement to only monetary damages to be paid solely by the
Sellers or Company). If, however, the Claim would, if successful, result in the
imposition of Damages for which the Sellers or Company would not be solely
responsible hereunder, or representation of both parties by the same counsel
would otherwise be inappropriate due to actual or potential differing interests
between them, then the Buyer Indemnitees shall not be entitled to assume the
entire defense and each party shall be entitled to retain counsel (at their own
expense) who shall cooperate with one another in defending against such Claim.
If the Sellers or Company do not choose to defend against a Buyer Claim by a
third party, the Buyer Indemnitees may defend against such Buyer Claim in such
manner as it deems appropriate or settle such Buyer Claim (after giving notice
thereof to the Sellers and Company) on such terms as the Buyer Indemnitees may
deem appropriate, and the Buyer Indemnitees shall be entitled to periodic
reimbursement of expenses incurred in connection therewith and prompt
indemnification from the Sellers or Company, including without limitation
reasonable attorneys’ fees, in accordance with Section 6.02 hereof.


In the event the Buyer Claim involves any action by an unaffiliated third party,
no compromise or settlement thereof may be affected by Buyer without the Sellers
Representative’s consent (which shall not be unreasonably withheld).


(b)            Sellers Claims. The Sellers Representative shall give prompt
written notice to Buyer of any claim for which indemnification pursuant to
Section 6.03 is being sought (a “Notice of Sellers Claim”). The Notice of
Sellers Claim shall set forth with reasonable specificity the basis under this
Agreement, and the facts that otherwise form the basis, of such Sellers Claim;
provided that the failure of any Sellers Shareholder Indemnitee to provide a
Notice of Sellers Claim shall not preclude it from seeking indemnification
hereunder unless such failure has materially prejudiced Buyer’s ability to
defend such claim.


Any Sellers Claim for which indemnification is being sought shall be handled in
the same manner as a Buyer Claim would be handled pursuant to Section 6.04(a).


6.05          Sellers Representative. For purposes of this Article VII, the
Sellers Shareholders shall be represented by Paul Williams or such other person
(the “Sellers Representative”) as may be designated from time to time by the
Sellers upon written notice to Buyer. Buyer shall (i) give the Sellers
Representative and his agents, representatives and advisors access to all
employees, offices and other facilities, and all books and records of the Buyer
and (ii) furnish the Sellers Representative and his agents, representatives and
advisors with such financial and operating data and other information with
respect to Buyer, in each case as the Sellers Representative may reasonably
require to verify the accuracy of any Buyer Claim or Damages alleged by any
Buyer Indemnitee.

 
Page 26 of 32

--------------------------------------------------------------------------------

 
EXECUTION

6.06 Sole Remedy/Limitations on Seller Indemnity Obligations. Except as
otherwise provided in this Section, Sellers, Company and Buyer acknowledge and
agree that, following the Closing, the indemnification provided in this Article
VII shall be the sole and exclusive remedy available to the Sellers
Shareholders, on the one hand, and Buyer, on the other, with respect to any
claims arising out of, based upon or in any way connected with the transactions
contemplated by this Agreement, including, without limitation, for any breach or
inaccuracy of the representations and warranties set forth in Article III,
except for any claim for fraudulent inducement. The provisions of the foregoing
sentence shall apply only to monetary damages and shall not restrict a party
from seeking specific performance or other non-monetary and equitable remedies
for breach of another part of this Agreement. The Seller’s total liability under
this Agreement shall be limited to 60% of the value of the Acquisition Shares as
of the Closing.  Such value shall equal the average trading price of Buyer’s
voting shares for the ten day trading period preceding the Closing (the “Closing
Buyer Share Value”). In addition, the obligations of the Sellers shall be
several, i.e. each Seller’s indemnity obligation shall be limited to that
portion of the indemnity cap as equals their relative percentage ownership of
the Acquisition Shares.


ARTICLE VII
MISCELLANEOUS


7.01 Entire Agreement. This Agreement, together with the Schedules, Exhibits,
Annexes, Ancillary Documents and other writings referred to herein or delivered
pursuant hereto, constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter hereof. Each party to this Agreement acknowledges that no
representations, inducements, or agreements, oral or otherwise have been made by
any party, or anyone acting on behalf of any party, which are not embodied
herein or in the Schedules, Annexes and Exhibits hereto, and no other agreement,
statement or promise not contained in this Agreement or in the Schedules,
Annexes or Exhibits hereto shall be binding. The parties hereto have had the
opportunity to consult with their respective attorneys concerning the meaning
and the import of this Agreement and the Schedules, Annexes and Exhibits hereto
and each has read this Agreement and the Schedules and Exhibits hereto, as
signified by such party’s signature below, and are executing the same for the
purposes and consideration herein expressed.
 
7.02 Binding Effect; Assignment; No Third Party Benefit. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, heirs, personal representatives and permitted assigns; provided,
however, that neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (by
operation of law or otherwise) without the prior written consent of the other
parties, except that upon written notice to Sellers (a) Buyer may assign to any
other direct wholly owned domestic corporate subsidiary of Buyer all of Buyer’s
rights, interests or obligations hereunder, provided as a condition of such
assignment to any subsidiary of Buyer, such subsidiary shall be required to make
the same representations to Sellers as Buyer had under Article III hereof.
Except as set forth in this Section 7.02, nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than  Buyer,
Company and Sellers any rights, benefits or remedies of any nature whatsoever
under or by reason of this Agreement.

 
Page 27 of 32

--------------------------------------------------------------------------------

 
EXECUTION

7.03 Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by Applicable Law.


7.04 Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Texas regardless of the
laws that might otherwise govern under principles of conflicts of laws
applicable thereto.


7.05 Notices. All notices, requests, demands, claims and other communications
required or permitted to be given hereunder shall be in writing and shall be
given by (a) personal delivery (effective upon delivery); (b) facsimile
(effective on the next day after transmission); (c) recognized overnight
delivery service (effective on the next day after delivery to the service); or
(d) registered or certified mail, return receipt requested and postage prepaid
(effective on the third day after being so mailed), in each case addressed to
the intended recipient as set forth below:


If to Buyer:


Eagle Ford Oil & Gas Corp.
3315 Marquart  Street
Suite 206
Houston, Texas 77027
Attention: Richard Adams, CEO
Facsimile: 713-771-5556


With a copy to:


Charles R. Sandel
Attorney-at-Law
2000 Dairy Ashford
Suite 575
Houston, Texas 77077
Facsimile: 281-493-6821
Email:  sandelcr@sandel-law.com
 
 
If to Sellers:


c/o Sandstone Energy, L.L.C.
1110 NASA Parkway
Suite 311
Houston, Texas 77058
Attention: Paul Williams
Facsimile: 281-383-9651

 
Page 28 of 32

--------------------------------------------------------------------------------

 
EXECUTION

With a copy to:
Boyer Jacobs Short
Nine Greenway Plaza
Suite 3100
Houston, Texas 77046
Attention: John R. Boyer, Jr.
Facsimile: 713-800-3002


Any party may change his or its address for receiving notices by giving written
notice of such change to the other parties in accordance with this Section 7.05.


7.06 Injunctive Relief. The parties hereto acknowledge and agree that
irreparable damage would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement, and shall be entitled to enforce specifically the provisions of this
Agreement, in any court of the United States or any state thereof having
jurisdiction, in addition to any other remedy to which the parties may be
entitled under this Agreement or at law or in equity.


7.07 DTPA Waiver. To the extent applicable to the transaction contemplated
hereby, each of Buyer waives the provisions of the Texas Deceptive Trade
Practices Act, Chapter 17, Subchapter E, Sections 17.41 through 17.63,
inclusive, Texas Bus. & Com. Code. Notwithstanding the foregoing, the parties
hereto agree that such waiver shall not in any way modify, limit, reduce or
otherwise impact the obligations of the Sellers pursuant to Section 8.02 of this
Agreement.


7.08 Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.


7.09 Counterparts. This Agreement may be executed by the parties hereto in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement. Each counterpart may consist
of a number of copies hereof each signed by less than all, but together signed
by all, the parties hereto.


7.10 Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Agreement and
shall not affect in any manner the meaning or interpretation of this Agreement.


7.11 Gender. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

 
Page 29 of 32

--------------------------------------------------------------------------------

 
EXECUTION

7.12 References. All references in this Agreement to Articles, Sections and
other subdivisions refer to the Articles, Sections and other subdivision of this
Agreement unless expressly provided otherwise. The words “this Agreement”,
“herein”, “hereof”, “hereby”, “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. Whenever the words “include”, “includes” and “including” are used in
this Agreement, such words shall be deemed to be followed by the words “without
limitation”. Each reference herein to a Schedule or Exhibit refers to the item
identified separately in writing by the parties hereto as the described Schedule
or Exhibit to this Agreement. All Schedules, Annexes and Exhibits are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.


7.13 United States Dollars. Unless expressly indicated otherwise, all dollar
amounts in this Agreement and the Schedules and Exhibits hereto are expressed in
United States dollars.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
Page 30 of 32

--------------------------------------------------------------------------------

 
EXECUTION

SIGNATURES


To evidence the binding effect of the foregoing terms and condition, the parties
have caused their respective duly authorized representative to execute and
deliver this Agreement on the date first above written.



 
Sellers:
           
TDLOG, LLC
                   
By:
       
Tom Lipar
                   
DRIFTWOOD RESOURCES, LLC
                   
By:
       
Sandy Cunningham
                   
PIERRE VORSTER
                             
Pierre Vorster, Individually
             
Company:
                   
SANDSTONE ENERGY, L.L.C.
                   
By:
       
Paul Williams
 


 
Page 31 of 32

--------------------------------------------------------------------------------

 
EXECUTION




 
Buyer:
           
EAGLE FORD OIL & GAS CORP.
                   
By:
       
Richard Adams
     
President & Chief Executive Officer
                             
Richard Adams, Individually and solely
     
for the purpose of enforcing Section 5.01(c)
 

 
 
Page 32 of 32 

--------------------------------------------------------------------------------